VICKERY J
We think the record in this case plainly, shows that this property was transferred to the corporation, not for the purpose of defrauding the creditors, but for the purpose of protecting creditors, and the judgment of the court is contrary to the weight of the testimony; that the plaintiff below and defendant in error here had a claim against Daykin is unquestioned and he undoubtedly can reach Daykin’s interest in this corporation by the proper proceedings. Had he brought his action in time he might have been able to have this property held in trust because it was sold not in compliance with the Bulk Sales law.
As already stated that was not the course pursued and the record plainly shows that the property levied on was not Daykin’s property but was the property of the corporation :and the judgment must therefore be reversed as contrary to the weight of the evidence and contrary to law and it will thérefore, be reversed and remanded to the lower'court.
Sullivan,'P J and Levine J, concur.